The statute requires the secretary of the Hartford Trust Company, in his return to the assessors, to state the market value of the company's stock during the preceding month of September, and to deduct so much of its capital as may be invested in real estate on which it is assessed and pays a tax. The evident purpose of this language is to secure a statement by the secretary of the value of the stock owned by the shareholders, and also of any real estate owned by the company in which it has invested capital on which it is assessed and pays a tax.
The capital indicated is that on which it is assessed and pays a tax; i.e. the assessed value of the real estate. The statute contemplates a statement of the taxable value of the stock — the property owned by the shareholders, and of the taxable value of the land — the property owned by the company; and requires the secretary to deduct in certain proportion the latter from the former. This purpose is expressed with sufficient clearness. There is, however, no distinction in the law between the assessed and actual value of real estate. If assessors violate the statute, courts may, for certain purposes, receive evidence of such violation, but they cannot ignore the fact that the legislature and the law treat, for purposes of taxation, the assessed and the actual value of property as the same. White v. Portland, 63 Conn. 18, 22; Randell v.Bridgeport, ibid. 321, 323; Greenwoods Co. v. New Hartford, *Page 373 
65 id. 461, 463. See also General Statutes, § 3857. Our tax laws require property to be assessed at its actual value, and a statute referring to value of land in connection with taxation, cannot be construed as meaning a value in excess of the assessed value, unless the language used demands such construction. The amount of $175,000 is that portion of the capital of the trust company on which it is assessed and pays a tax; if an additional portion of its capital has in fact been invested in land, the company pays no tax on such additional portion, and it is not within the operation of the statute. The court below did not err in holding that it was the assessed value of the real estate which the secretary was required to deduct from the value of the stock.
Applying this ruling to the facts found, it appears that the plaintiffs have not been aggrieved by the action of the board of relief. It is not therefore necessary to the disposition of this case to consider the further ruling of the trial court, that the plaintiffs were not entitled to any deduction from the market value of their stock, and we do not pass upon that question.
Upon the trial it appeared that a portion of the real estate for which the Trust Company was taxed, was held under a lease for 999 years; the owner of the fee reserving an annual rent of $402 and the lessee being bound to pay taxes on the land. The defendant claimed that the company's interest in said land was not real estate, and therefore its value could not be considered in determining the amount of capital invested in real estate. Undoubtedly the interest of the company is properly classed as a chattel real; but nevertheless the capital represented by the leasehold is invested in real estate within the meaning of the statute, and should be included in the secretary's return.
The ruling of the court on the question of evidence is immaterial in view of the conclusion reached.
Chase's Appeal presents the same questions we have already discussed, and must be controlled by the views expressed in this opinion. *Page 374 
   There is no error in the judgment of the Superior Court in either of the above-entitled appeals.
In this opinion the other judges concurred.